DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
Status of Claims
The examiner has taken notice that claims 1, 10, and 19 have been amended, and claims 2 and 11 have been canceled.  Claims 1, 3-10, and 12-19 are pending in the current application.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of newly found reference Yu.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “the corresponding intermediate state” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 10 and 19 are interpreted and rejected for the same reason as claim 1.
	Claims 3-9 are rejected for depending on claim 1.
	Claims 12-18 are rejected for depending on claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 2006/0223564 A1), hereinafter referred to as Rosen, in view of Tofighbakhsh et al. (US 8,971,194 B2), hereinafter referred to as Tofighbakhsh, Soliman et al. (US 9,756,553 B2), hereinafter referred to as Soliman, Schmidt et al. (US 2013/0137469 A1), hereinafter referred to as Schmidt, and Yu et al. (US 2014/0066058 A1), hereinafter referred to as Yu.

	Regarding claim 1, Rosen teaches a User Equipment (UE) (Rosen - Fig. 2; Paragraph [0025], note wireless handset (Paragraph [0022], note terms used interchangeably), which may be a UE) comprising:
	a modem capable of connecting to a Universal Mobile Telecommunications System (UMTS) 5cellular network for transmitting and receiving data (Rosen - Paragraph [0011], note user device is capable of communicating through the wireless communications network, transmitting user communication data; Paragraph [0025], note controller 202 and transceiver 214 may comprise a modem; Paragraph [0041], note description of invention employs terminology commonly used in Universal Mobile Telecom System (UMTS)), the modem, when connected to the UMTS cellular network, having an idle state, one or more intermediate states, and a dedicated channel state (Rosen - Paragraph [0029], note CELL_FACH, CELL_PCH, and URA_PCH states (intermediate states), CELL_DCH state (dedicated channel state); Paragraph [0030], note CELL_IDLE state (idle state)), wherein:
(Rosen - Paragraph [0030], note wireless device in the CELL_IDLE state sends a connection request message to the server (Paragraph [0011], note server is in communication with the wireless communication network) requesting a RRC connection; since an RRC connection has not been established, the wireless device is effectively not connected to the network),
	(b) in the dedicated channel state the modem is connected to the UMTS cellular network via a dedicated communication channel (Rosen - Paragraph [0033], note the server can assign a Dedicated Channel (DCH) to the wireless device, the wireless device transitions to the CELL_DCH state), and
	(c) in each of the 10intermediate states the modem is not connected to the UMTS cellular network via the dedicated communication channel (Rosen - Paragraph [0029], note wireless device may enter CELL_FACH state when the dedicated physical channel is released, while in the CELL_PCH state, the wireless device can monitor the paging channel, URA_PCH state is similar to the CELL_PCH state) and a first time-period required to transition from the corresponding intermediate state to the dedicated channel state is shorter than a second time-period required to transition from the idle state to the dedicated channel state (Rosen - Paragraph [0030], note wireless device transitions from the CELL_IDLE state to the CELL_FACH state; Paragraph [0033], note wireless device transitions from the CELL_FACH state to the CELL_DCH state; since the wireless device must always transition to the intermediate state (CELL_FACH) first before transitioning to the dedicated channel state (CELL_DCH), a transition starting from the idle state (CELL_IDLE) is inherently longer);

	In an analogous art, Tofighbakhsh teaches a User Equipment (UE) capable of connecting to a Long-Term Evolution (LTE) cellular network and capable of connecting to a Universal Mobile Telecommunications System (UMTS) 5cellular network for transmitting and receiving data (Tofighbakhsh - Col. 1 lines 16-20, note wireless communications systems can operate in UMTS and LTE; Col. 7 lines 24-27, note UE, such as a mobile phone (e.g. UMTS phone); Col. 7 lines 58-61, note UE can be connected and communicate wirelessly using virtually any desired wireless technology);
	a processing resource (Tofighbakhsh - Col. 9 lines 9-16, note UE can include a transition management component 116) configured to:
	15maintain a state transitioning regime of the UE when the modem is connected to the UMTS cellular network (Tofighbakhsh - Col. 9 lines 9-16, note transition management component can adaptively control wireless transition timers associated with wireless states), wherein the state transitioning regime includes
(Tofighbakhsh - Col. 5 lines 58-67 and Col. 6 lines 1-4, note the transition management component can control signaling (e.g., sending of keep-alive messages) associated with an always-on connection of a UE during a communication session with the communication network (thus preventing the UE from going idle); Col. 9 lines 36-42, note transition management component can control switching of the UE and use of wireless transition timers to switch the UE between the various lower power wireless states (such as the idle state) at desired times).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tofighbakhsh into Rosen in order to reduce UE power consumption and improve use of radio resources (Tofighbakhsh - Col. 5 lines 45-57).
	The combination of Rosen and Tofighbakhsh does not teach wherein the state transitioning regime includes periodically transitioning the UE to the idle state.
	In an analogous art, Soliman teaches wherein the state transitioning regime includes periodically transitioning the UE to the idle state (Soliman - Col. 7 lines 45-65, note UE may operate in the low power state (RRC idle mode) and RRC connected mode, the UE may periodically wake up its modem after a discontinuous reception (DRX) cycle ranging from 640 ms to 5120 ms; DRX is a well-known mechanism in which the UE regularly enters a low power state for a period of time, then wakes up to check for incoming data, which is repeated in cycles).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Soliman into the combination (Soliman - Col. 7 lines 32-65).
	The combination of Rosen, Tofighbakhsh, and Soliman does not teach the idle state enabling the modem to switch from the UMTS cellular network to the LTE cellular network.
	In an analogous art, Schmidt teaches the idle state enabling the modem to switch from the UMTS cellular network to the LTE cellular network (Schmidt - Paragraph [0086], note state transition from the Cell_PCH/URA_PCH state to the RRC_IDLE state to implement a mobile radio cell reselection process from UMTS to LTE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Schmidt into the combination of Rosen, Tofighbakhsh, and Soliman in order to take advantage of the increased transmission rates of an LTE network via handover (Schmidt - Paragraphs [0048] and [0086]).
	The combination of Rosen, Tofighbakhsh, Soliman, and Schmidt still does not teach periodically transitioning the UE to the dedicated channel state, thereby causing the UMTS cellular network or the LTE cellular network to update discovery information associated with the UE.
	In an analogous art, Yu teaches periodically transitioning the UE to the dedicated channel state, thereby causing the UMTS cellular network or the LTE cellular network to update discovery information associated with the UE (Yu - Paragraph [0026], note embodiments of the invention are applicable to LTE-A; Paragraph [0048], note triggers for discovery-context update request or indication, UE waking up from a long DRX (which is periodic) state may indicate its existing UE discovery context to request an update from the network; Paragraph [0061], note when the apparatus is in an RRC active state, the discovery context update may be implemented on a dedicated control channel).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yu into the combination of Rosen, Tofighbakhsh, Soliman, and Schmidt in order to accommodate different network discovery needs, reducing signaling overhead (Yu - Paragraph [0048]).

	Regarding claim 3, Rosen does not teach wherein a first power consumption of the UE in the idle state is lower than a second power consumption of the UE in the intermediate states, and wherein the second power consumption of the UE in the intermediate states is lower than a third power consumption of the UE in the dedicated channel state.
	In an analogous art, Tofighbakhsh teaches wherein a first power consumption of the UE in the idle state is lower than a second power consumption of the UE in the intermediate states (Tofighbakhsh - Col. 3 lines 30-34, note when the UE is in the idle state, there can be no communication connection, the idle state can be associated with the lowest energy consumption relative to the other wireless states), and wherein the second power consumption of the UE in the intermediate states is lower than a third power consumption of the UE in the dedicated channel state (Tofighbakhsh - Col. 9 lines 32-34, note lower power wireless states, such as the FACH state or URA state, higher power DCH state).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tofighbakhsh into Rosen for the same reason as claim 1 above.

Regarding claim 4, the combination of Rosen, Tofighbakhsh, Soliman, Schmidt, and Yu, specifically Rosen teaches wherein the intermediate states are one or more of: UTRAN Registration Area Paging Channel (URA_PCH) state, Cell Paging Channel (CELL_PCH) state or Forward Access Channel (CELL_FACH) state (Rosen - Paragraph [0029], note CELL_FACH, CELL_PCH, and URA_PCH states).

	Regarding claim 5, Rosen does not teach wherein the processing resource is configured to periodically transmit messages to the UMTS cellular network for prevention of the at least one transition of the UE to an idle state.
	In an analogous art, Tofighbakhsh teaches wherein the processing resource is configured to periodically transmit messages to the UMTS cellular network for prevention of the at least one transition of the UE to an idle state (Tofighbakhsh - Col. 5 lines 58-67 and Col. 6 lines 1-4, note the transition management component can control signaling (e.g., sending of keep-alive messages) associated with an always-on connection of a UE during a communication session with the communication network (thus preventing the UE from going idle)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tofighbakhsh into Rosen for the same reason as claim 1 above.

	Regarding claim 6, Rosen does not teach wherein the processing resource is further configured to 5transmit and receive data utilizing the modem in order to facilitate a data service.
	In an analogous art, Tofighbakhsh teaches wherein the processing resource is further configured to 5transmit and receive data utilizing the modem in order to facilitate a data service (Tofighbakhsh - Col. 18 lines 35-52, note transition management component can comprise a processor component, process data, and control data flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tofighbakhsh into Rosen for the same reason as claim 1 above.

	Regarding claim 7, the combination of Rosen, Tofighbakhsh, Soliman, Schmidt, and Yu, specifically Rosen teaches wherein the data service is a Push-To-Talk (PTT) over the UMTS cellular network or over the LTE cellular network (Rosen - Paragraph [0023], note provide high performance dispatch services for a push-to-talk (PTT) communication over a wireless communication network).

	Regarding claim 8, the combination of Rosen, Tofighbakhsh, Soliman, Schmidt, and Yu, specifically Rosen teaches wherein the UE is a mobile phone device (Rosen - Paragraph [0023], note communication device can be a cellular telephone).

	Regarding claim 9, the combination of Rosen, Tofighbakhsh, Soliman, Schmidt, and Yu, specifically Rosen teaches the UE further comprising a microphone and a speaker, enabling a user of the UE to conduct a conversation using the UE (Rosen - Paragraph [0025], note wireless handset, speaker, and microphone).

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 9.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium (CRM) claim format, which is taught by Rosen (Rosen - Paragraph [0039], note method can be performed by a program resident in a computer readable medium, such as a magnetic disk or tape, optical disk, hard disk, etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Meylan et al. (US 8,831,658 B2) discloses reselection from UMTS to LTE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461